759 N.W.2d 214 (2009)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Ashley Elizabeth OLIVER, Defendant-Appellant.
Docket No. 137393. COA No. 286369.
Supreme Court of Michigan.
January 23, 2009.

Order
On order of the Court, the application for leave to appeal the August 19, 2008 order of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in *215 lieu of granting leave to appeal, we REVERSE the judgment of the Court of Appeals, VACATE the sentence of the Genesee Circuit Court, and REMAND this case to the trial court for resentencing. The trial judge failed to offer any valid explanation justifying why he chose to sentence the defendant to 63 months above the sentencing guidelines maximum of 57 months. People v. Smith, 482 Mich. 292, 754 N.W.2d 284 (2008). On remand, the trial court shall articulate on the record why this level of departure is warranted or resentence the defendant either within the appropriate sentencing guidelines range or articulate on the record why a different level of departure is warranted.
WEAVER, J. (dissenting).
I dissent from the order remanding this case to the trial court. Applying the analysis of my partial dissent and partial concurrence in People v. Babcock, 469 Mich. 247, 280-284, 666 N.W.2d 231 (2003), I would affirm the trial court's decision. The trial court satisfied the requirement for "a substantial and compelling reason" for its departure from the sentencing guidelines, and its decision did not venture beyond the range of principled outcomes under the circumstances. See also my dissent in People v. Smith, 482 Mich. 292, 325-329, 754 N.W.2d 284 (2008).